Citation Nr: 0423591	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  02-21 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for nasal obstruction 
(claimed as post-surgery deviated septum).

2.  Entitlement to service connection for nonspecific skin 
condition, to include as due to Gulf War service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel


INTRODUCTION

The appellant had active military service from July 1976 
until July 1979 and from June 1980 until March 1992.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which denied service connection 
for nasal obstruction and for nonspecific skin condition, to 
include as due to Gulf War service.

The appellant requested a Decision Review Officer (DRO) 
hearing in this case, which was conducted in January 2003.


FINDINGS OF FACT

1.  The appellant's service medical records upon entry into 
active military service show that his nose and sinuses were 
normal.

2.  Clear and unmistakable evidence, to include June 2002 VA 
examination records, nevertheless shows that the appellant's 
nasal obstruction preexisted his active military service and 
did not increase in severity during active military service.

3.  The appellant served in the Persian Gulf theater of 
operations.

4.  The objective evidence of record shows that the appellant 
does not have a current skin disability.
CONCLUSIONS OF LAW

1.  The appellant is entitled to the presumption of soundness 
with respect to his nasal obstruction.  38 U.S.C.A. §§ 1132 
(West 2002).

2.  Nasal obstruction was not incurred in or aggravated by 
active military service, and may not be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 1131, 
1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, and 3.306 
(2003).

3.  Nonspecific skin condition was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred or aggravated therein.  38 U.S.C.A. § 1110, 
1117, 1131 (West 2002); 38 C.F.R. § 3.303, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), are 
applicable to the appellant's claims of entitlement to 
service connection for nasal obstruction and nonspecific skin 
condition, to include as due to Gulf War service.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
his claims, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
specific compliance with Quartuccio, the appellant was 
advised of the evidence which would substantiate his claims, 
and the responsibility for obtaining it, by letter dated in 
May 2001.  The letter informed the appellant what evidence 
and information VA would be obtaining as well as the evidence 
that the appellant needed to provide.  The letter explained 
that VA would make reasonable efforts to help him get 
evidence such as medical records, employment records, etc., 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.

The Board notes in passing that the July 2002 rating decision 
on appeal, the statement of the case (SOC), the supplemental 
statements of the case (SSOC's), and multiple supplemental 
correspondence, also adequately informed the appellant of the 
types of evidence needed to substantiate his claims.  The 
Board additionally notes that the May 2001 VCAA letter 
specifically addressed the legal requirements of a service 
connection claim.  Therefore, the Department's duty to notify 
has been fully satisfied.  

With respect to the timing of the VCAA notification, the 
Board notes that the duty to assist letter was provided to 
the appellant in May 2001, or prior to the initial 
adjudication of the appellant's claim in July 2002.  
Pelegrini v. Principi, No. 01-944, 2004 U.S. App. Vet. Claims 
LEXIS 370, at *20 (U.S. Vet. App. June 24, 2004).

The VCAA notification letter is also legally sufficient.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. September 22, 2003); Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit has held that 38 C.F.R. §§ 3.159(b)(1) 
and 19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  However, the statute was recently amended 
to permit VA to adjudicate a claim within one-year of receipt 
of the claim.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003).  Therefore, the 
claimant was notified properly of his statutory rights.

With respect to VA's duty to assist the appellant, the RO 
requested and obtained the appellant's service medical 
records from the National Personnel Records Center (NPRC).  
The record also includes VA medical records, VA examination 
records, private medical records, lay statements, the 
appellant's own contentions, and a Decision Review Officer 
hearing transcript.  Accordingly, VA has no outstanding duty 
to assist the appellant in obtaining any additional 
information or evidence.  At every stage of the process, the 
appellant was informed of the information needed to 
substantiate his claim, and VA has obtained all evidence 
identified by the appellant.  The Board additionally notes 
that the appellant, in his September 2003 statement in 
support of claim (VA Form 21-4138), indicated that he had no 
further evidence to submit at this time.  As such, the Board 
finds that all indicated medical records have been obtained 
and the appellant has not referenced any outstanding records 
or information that he wanted VA to obtain.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2003).

The appellant in this case was afforded several VA 
examinations with respect to the issues on appeal.  A VA 
reexamination is not necessary because, as discussed in 
further detail below, there exists sufficient medical 
evidence to decide the appellant's claims.

Thus, the record indicates that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.


II.  Service Connection for Nasal Obstruction

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

A veteran shall be taken to have been in sound condition when 
enrolled for service, except as to disorders noted at the 
time of examination, acceptance, and enrollment or where 
evidence or medical judgment is such as to warrant a finding 
that the disease or injury existed before acceptance and 
enrollment.  38 U.S.C.A. § 1132 (West 2002).  The appellant's 
service medical examination records upon entry into active 
military service in February 1976 show that that his nose and 
sinuses were "normal".  Accordingly, the presumption of 
soundness attaches in this case with respect to the 
appellant's nasal obstruction.  38 U.S.C.A. § 1132 (West 
2002).

When a preexisting condition is not noted upon entry intro 
active military service, the veteran is presumed to be in 
sound condition and the burden is on the Government to rebut 
the presumption of soundness by clear and unmistakable 
evidence that shows: 1) the veteran's disability existed 
prior to service, and 2) the preexisting disability was not 
aggravated by active military service.  See Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-
2003 (July 16, 2003).

With respect to the requirement that the Government show by 
clear and unmistakable evidence that the appellant's 
disability, i.e. nasal obstruction, existed prior to service, 
the Board notes that it has thoroughly reviewed all of the 
evidence of record, to include service medical records, VA 
medical records, VA examination records, private medical 
records, lay statements, the appellant's own contentions, and 
a DRO hearing transcript.  The appellant's June 2002 VA 
examination records show: 1) that the appellant provided a 
history of right-sided nasal obstruction since birth, 2) that 
he was afforded a thorough ear, nose, and throat examination, 
and 3) that the VA examiner specifically concluded that the 
appellant's current nasal obstruction was congenital in 
nature.  (emphasis added).  In contrast, the appellant now 
contends that he did not inform the June 2002 VA examiner 
that his nasal condition preexisted his active military 
service.  Nevertheless, the Board finds that clear and 
unmistakable evidence, i.e. the June 2002 VA examination 
records, show that the appellant's nasal obstruction existed 
prior to active military service.

Having previously found that clear and unmistakable evidence 
shows that the appellant's nasal obstruction preexisted his 
service, the Board is now obligated to determine whether 
clear and unmistakable evidence similarly shows that the 
appellant's preexisting nasal obstruction was not aggravated 
by his active military service.  See Wagner v. Principi, 370 
F.3d 1089, 1097 (Fed. Cir. 2004).  The appellant contends 
that his nasal obstruction was aggravated by his active 
military service as evidenced by his in-service septoplasty 
surgeries.  The Board notes that the appellant's service 
medical records show that the appellant had two in-service 
septoplasty surgeries, one of which occurred in March 1992.  
Nevertheless, the appellant's June 2002 VA examination 
records show that his nasal obstruction was congenital and 
"not likely" related to military service.  Furthermore, the 
June 2002 VA examiner also specifically concluded that the 
appellant's "previous operation while in the military did 
correct the problem".

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b) 
(2003).  The usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or 
other conditions incurred before enlistment will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) 
(2003).  Intermittent or temporary flare-ups during service 
of a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition, as contrasted 
with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Accordingly, "a lasting worsening of 
the condition" -- that is, a worsening that existed not only 
at the time of separation but one that still exists currently 
-- is required.  See Routen v. Brown, 10 Vet. App. 183, 189 
n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

Therefore, the Board finds that the aforementioned evidence 
of record clearly and unmistakably shows that the appellant's 
nasal obstruction did not increase in severity during 
service.  For example, although the appellant had in-service 
septoplasty in March 1992, the June 2002 VA examiner 
specifically concluded that the appellant's in-service 
septoplasty surgery served to ameliorate his nasal 
obstruction.  As such, the Board finds that the appellant's 
nasal obstruction did not increase in severity during active 
military service and service connection is not warranted in 
this case.




III. Service Connection for Nonspecific Skin Condition, to 
include as due to Gulf War Service

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.  The symptoms must be manifest to a degree of 
10 percent or more not later than December 31, 2006.  By 
history, physical examination and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of undiagnosed illness or a chronic 
multisymptom illness include, but are not limited to: (1) 
fatigue, (2) signs or symptoms involving the skin, (3) 
headaches, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), (9) sleep disturbance, (10) gastrointestinal signs 
or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, or (13) menstrual disorders.  38 
U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. § 3.317 (2002).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The appellant's Certificate of Release or Discharge from 
Active Duty (DD-214) shows that he had active military 
service in the Persian Gulf theater of operations from 
October 1990 until April 1991.  Furthermore, the appellant 
contends that he has a skin condition as a result of serving 
in the Persian Gulf War.

Although the appellant is clearly a Persian Gulf veteran, 
there is no objective medical evidence of a chronic 
undiagnosed illness involving a skin condition, subject to 
service connection.  For example, the Board has thoroughly 
reviewed all of the evidence of record, to include service 
medical records, VA medical records, VA examination records, 
private medical records, lay statements, the appellant's own 
contentions, and a DRO hearing transcript.  Service medical 
records dated in April 1987 do indicate in-service treatment 
for a rash.  However, VA examinations conducted in December 
1996 and June 2002 show that upon physical examination there 
was no current diagnosis of a skin disability.  In addition, 
the appellant's VA medical records similarly show "rash by 
history, not on exam".

With respect to the appellant's and his wife's contentions 
that he has a current skin condition due to his Gulf War 
service, the appellant and his wife are laypersons without 
medical training, and are simply not qualified to render 
medical opinions as to maters such as diagnosis and etiology 
of disorders and disabilities, and their opinions are 
entitled to no weight or probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) (2003) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Therefore, as there 
exists no objective evidence of a chronic undiagnosed illness 
involving a skin condition, service connection for a skin 
condition, to include as due to Gulf War service is not 
warranted.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a) (2003).

In order to prevail on the issue of service connection on a 
direct basis there must be: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  All three Hickson elements must be satisfied.  
The relevant evidence of record includes the veteran's 
service medical records, VA treatment records, VA examination 
records, and the appellant's and his wife's lay statements.

As previously discussed, the appellant's VA medical records 
as well as multiple VA examination records show that the 
appellant does not have a current skin disability.  In fact, 
the VA medical records as well as the VA examination records 
specifically indicate "rash by history, not on exam".  The 
Board additionally notes that the appellant's private medical 
records similarly do not contain a diagnosis of a current 
skin disability.  Only the appellant's and his wife's 
contentions indicate that he currently has a skin condition.  
However, the appellant conceded at his January 2003 DRO 
hearing that his skin condition is transient in nature, i.e. 
it comes and goes, and that he has never sought treatment for 
such condition.  Moreover, the short duration and transient 
nature of the appellant's alleged skin condition does not 
mandate that the appellant be afforded a VA examination 
during a period when his skin condition is active.  See 
Ardison v. Brown, 6 Vet. App. 405 (1994); Voerth v. West, 13 
Vet. App. 117 (1999).

At this point, the Board reiterates that the appellant and 
his wife are laypersons without medical training, and are 
simply not qualified to render medical opinions as to matters 
such as diagnosis and etiology of disorders and disabilities, 
and their opinions are entitled to no weight or probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Therefore, credible evidence shows that service 
connection is likewise not warranted on a direct basis and 
there exists no reasonable doubt that could be resolved in 
the appellant's favor.


ORDER

Entitlement to service connection for nasal obstruction 
(claimed as post-surgery deviated septum) is denied.

Entitlement to service connection for nonspecific skin 
condition, to include as due to Gulf War service is denied.


	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



